UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4620


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN DAVID CRENSHAW,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:16-cr-00924-BHH-1)


Submitted: April 24, 2018                                         Decided: May 9, 2018


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Beth Drake, United
States Attorney, Columbia, South Carolina, A. Lance Crick, First Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin David Crenshaw pled guilty to being a felon in possession of ammunition,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). The district court sentenced

Crenshaw to 120 months’ imprisonment. On appeal, Crenshaw contends that the district

court erred in applying a cross-reference to the attempted murder Sentencing Guideline.

See U.S. Sentencing Guidelines Manual §§ 2A2.1, 2K2.1(c)(1)(A), 2X1.1(a) (2016). The

Government counters that any error is harmless because the district court announced an

alternate variant sentence. We affirm the district court’s judgment.

       Rather than evaluating the merits of a defendant’s challenge to the calculation of

the Guidelines range, “we may proceed directly to an assumed error harmlessness

inquiry.” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014) (internal

quotation marks omitted). “To apply this assumed error harmlessness inquiry we require

(1) knowledge that the district court would have reached the same result even if it had

decided the [G]uidelines issue the other way and (2) a determination that the sentence

would be reasonable even if the [G]uidelines issue had been decided in the defendant’s

favor.” United States v. McDonald, 850 F.3d 640, 643 (4th Cir.), cert. denied, 138 S. Ct.
208 (2017). The error will be deemed harmless only when we are “certain” that these

inquiries are met. United States v. Gomez, 690 F.3d 194, 203 (4th Cir. 2012). Here, the

first inquiry is met because the “district court . . . expressly stated in a separate and

particular explanation that it would have reached the same result.” Gomez-Jimenez, 750
F.3d at 383.



                                            2
      As to the second inquiry, in determining whether Crenshaw’s sentence is

reasonable, “we consider whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to the extent of the divergence

from the sentencing range.” United States v. Washington, 743 F.3d 938, 944 (4th Cir.

2014) (internal quotation marks omitted). “While a district court’s explanation for the

sentence must support the degree of the variance, it need not find extraordinary

circumstances to justify a deviation from the Guidelines.” United States v. Spencer, 848
F.3d 324, 327 (4th Cir. 2017) (citation and internal quotation marks omitted). Because

our review is ultimately for an abuse of discretion, we accord “due deference to the

district court’s decision that the [18 U.S.C.] § 3553(a) [(2012)] factors, on a whole,

justify the extent of the variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir.

2017). Even if “we might reasonably conclude that a different sentence is appropriate,

that conclusion, standing alone, is an insufficient basis to vacate the district court’s

chosen sentence.” Id. (alterations and internal quotation marks omitted).

      We conclude that Crenshaw’s sentence is reasonable. This was not an ordinary

felon-in-possession case. By age 31, Crenshaw had amassed an extensive and escalating

criminal history. And here, Crenshaw participated in an assault, chased the victim as he

attempted to flee, and then shot the victim. Additionally, as the district court noted,

Crenshaw engaged in the offense conduct while on supervised release, indicating that he

had not been deterred from engaging in criminal conduct by his previous sentence of

imprisonment or by supervision. The record reflects that the district court both took these

circumstances into account in sentencing Crenshaw pursuant to the 18 U.S.C. § 3553(a)

                                            3
factors and reasonably emphasized deterrence and the need to protect the public. Thus,

we conclude that any Guidelines error was harmless.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4